Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Objections 
Claims 41 and all the dependent claims are objected to because of the following informalities:  
In claim 41, “wherein in the first orientation, the left or the right display is operable and the other is not” are not supported by the SPEC or drawing. In addition, the only paragraph [91], [95] disclosed the “operable”. None of these paragraph support Applicant’s argument. Therefore, these limitations are ambiguous.  If Applicant claimed to a different embodiment, further restriction is required. Further clarification is required. 
In claims 47-19, “operable” are not supported by the SPEC or drawing. In addition, the only paragraph [91], [95] disclosed the “operable”. None of these paragraph support Applicant’s argument. Therefore, these limitations are ambiguous.  If Applicant claimed to a different embodiment, further restriction is required. Further clarification is required.
The Examiner respectfully requests that the Applicant(s) review all claims for any such similar issues.
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, all the limitations, rejected under 35 U.S.C. 112, second paragraph, and/or the claim objections (see above objection) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 41-45, 48-58 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2)  as being anticipated by MATSUMOTO (US 20150009128).
With regard claim 41, MATSUMOTO discloses A foldable device (abstract; fig 1-10) comprising: a center portion having a center display (at least fig 3, the center display on the center); a left portion having left display, the left portion rotatably coupled to the center portion (the left display rotatably coupled to the center portion); a right portion having a right display (the right display rotatably coupled to the center portion), the left portion rotatably coupled to the center portion (at least fig 3); and one or more sensors configured to detect whether a plurality of portions are folded or unfolded (abstract; paragraph [0067]-[0071]); wherein the foldable device is configured to operate in: a first orientation (at least fig 3), wherein the left portion or the right portion is unfolded relative to the center portion and the other of the left portion or the right portion is folded behind the center portion (at least fig 3; paragraph [0067]-[0071]), the center display and the left display forming a first planar surface when the left portion is unfolded, the center display and the right display forming a second planar surface when the right portion is unfolded (at least fig 3; paragraph [0067]-[0071]); and a second orientation (at least fig 3), wherein the left portion and the right portion are unfolded relative to the center portion (at least fig 3; paragraph [0067]-[0071]), the left display, the right display, and the center display forming a third planar surface (at least fig 3; paragraph [0067]-[0071]); wherein in the first orientation, the left or the right display is operable and the other is not (at least fig 3; paragraph [0067]-[0071]; Examiner consider “terminate the program” or “the user can’t see the parts (therefore user can’t perform hand-eyes coordination operation)” are not operable). 
With regard claim 42, MATSUMOTO further disclosed the foldable device is further configured to operate in a third orientation wherein the left portion and the right portion are folded behind the center portion (at least fig 3; paragraph [0085]-[0088]).
With regard claim 43, MATSUMOTO further disclosed the first orientation defines a first display surface area (at least fig 3; paragraph [0085]-[0088]).
With regard claim 44, MATSUMOTO further disclosed the second orientation defines a second display surface area which larger than the first display surface area(at least fig 3; paragraph [0085]-[0088]).
With regard claim 45, MATSUMOTO further disclosed the third orientation defines a third, smaller display surface area, relative to the first orientation (at least fig 3; paragraph [0085]-[0088]).
With regard claim 48, MATSUMOTO further disclosed in the second orientation, the left, right, and center displays are operable (at least fig 3; paragraph [0085]-[0088]).
With regard claim 49, MATSUMOTO further disclosed in the third orientation, only one of the left, right, and center displays are operable (at least fig 3; paragraph [0085]-[0088]).
With regard claim 50, MATSUMOTO further disclosed comprising a controller (at least fig 3; paragraph [0085]-[0088]; paragraph [50]-[55]).
With regard claim 51, MATSUMOTO further disclosed the left or right displays are disabled by the controller in the first orientation (at least fig 3; paragraph [0085]-[0088]; paragraph [50]-[55]).
With regard claim 52, MATSUMOTO further disclosed the left and right displays are disabled by the controller in the first orientation (at least fig 3; paragraph [0085]-[0088]; paragraph [50]-[55]).
With regard claim 53, MATSUMOTO further disclosed the left or right displays are reenabled by the controller (at least fig 3; paragraph [0085]-[0088]; paragraph [50]-[55]).
With regard claim 54, MATSUMOTO further disclosed a surface area of the second orientation corresponds to a graphical display representation of a tablet computer (at least fig 3; paragraph [0085]-[0088]; paragraph [50]-[55]; Examiner consider the surface area of the second orientation, at least in fig 3, corresponds to a graphical display representation of a tablet computer).
With regard claim 55, MATSUMOTO further disclosed a surface area of the third orientation corresponds to a graphical display representation of a mobile phone (at least fig 3; paragraph [0085]-[0088]; paragraph [50]-[55]; Examiner consider the surface area of the third orientation, at least in fig 3, corresponds to a graphical display representation of a mobile phone).
With regard claim 56, MATSUMOTO further disclosed a graphical user interface to be presented on the display screens is to be adapted based on whether the first orientation or the second orientation is sensed by the one or more sensors (at least fig 3; paragraph [0085]-[0088]; paragraph [50]-[55]).
With regard claim 57, MATSUMOTO further disclosed (at least fig 3; paragraph [0085]-[0088]; paragraph [47]-[51]).
With regard claim 58, MATSUMOTO further disclosed a camera disposed on one side of the left or right portions opposite to the display screen (at least fig 3; paragraph [0085]-[0088]; paragraph [50]-[55]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 46-47 rejected under 35 U.S.C. 103(a) as being unpatentable over xxxx in view of MATSUMOTO (US 20150009128) in view of EIM (US 20160147362 A1).
With regard claim 46, MATSUMOTO does not disclosed the first and second display surface areas are configured to project the same display just at a different scaling
EIM teaches: a controller which can control the output to different display surface areas are configured to project the same display just at a different scaling (at least fig 16-17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (a controller which can control the output to different display surface areas are configured to project the same display just at a different scaling) and modify to previous discussed structure (modify to the primary art’s first and second display surface areas) so as to further provide more display modes for the modified structure. 
With regard claim 47, modified MATSUMOTO further disclosed the center display is operable (at least fig 3; paragraph [0085]-[0088]).



Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
With respect to the Applicants’ remarks that, “All of these limitations are provided for in Independent Claim 41, but no reference of record includes such elements. Applicant has reviewed the cited references and found nothing that would be relevant to these teachings.” (pages 6 to the end).
Examiner’s Answer: the Examiner respectfully disagrees and notes that:
a) First of all the claim limitations are not supported by the SPEC or drawings as discussed in the above objections.
b) MATSUMOTO further teaches: in the first orientation, the left or the right display is operable and the other is not (at least fig 3; paragraph [0067]-[0071]; Examiner consider “terminate the program” or “the user can’t see the parts (therefore user can’t perform hand-eyes coordination operation)” are not operable).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY WU whose telephone number is (571)270-5420.  The examiner can normally be reached on PHP: M-Th: 8:30-12:30; 2:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571)272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /JERRY WU/ Primary Examiner, Art Unit 2841